DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/29/2019 and 04/10/2020 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a relative importance of the detected behavior or likelihood of behavior” and “relative importance for each potential recipient” in claim 7 are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 8-11, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FULLER et al. (U.S. Pub. No. 2015/0371342 A1).
Regarding claim 1, FULLER teaches a multi-channel data aggregation system for communicating non-human animal data among a plurality of remote user networks, wherein at least one user is provided for a particular non-human animal among each of a caregiver user network, an owner user network and a source user network (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2111.04 [R-3]), the system comprising: 
a plurality of user interfaces respectively associated with each of the caregiver user network, the owner user network and the source user network, wherein each user interface is configured to link a hosted server network to one or more user devices for the respective user network, and enable user entry of primary data for individual non-human animals, said primary data stored in accessible association with the hosted server network (paragraph [0029]-[0030], [0032], [0040]-[0043], [0052], [0054], registering account for accessing the animal social network; guardian profile management add/create a new animal profile; the guardian could be non-breeder or breeder; storing treatment information includes at least one veterinarian); 
wherein the hosted server network is configured to associate primary stored data for an individual non-human animal with each respective caregiver, owner, and source, and to further 
and responsive to a user search request from any one or more of the user interfaces, to produce accessible primary and/or derivative data corresponding to parameters in the search request (paragraph [0047], receives a search query; determined one or more stored animal profiles match the search query; sending the list of matched profile to the user device). 
Regarding claim 8, FULLER teaches all claimed limitations as set forth in rejection of claim 1, further teaches a social media platform comprising a plurality of customized user interfaces each configured to link the hosted server network to one or more user devices for a respective user network; a data storage functionally linked to the host server and configured to associate primary stored data for an individual non-human animal with respective caregivers, owners and/or sources, and to further associate derivative stored data with at least familial non-human animal relations and their respective caregivers, owners and/or sources (paragraph [0029]-[0030], [0032], [0040]-[0043], [0052], [0054], registering account for accessing the animal social network; guardian profile management add/create a new animal profile; the guardian could be non-breeder or breeder; storing treatment information includes at least one 
Regarding claim 9, FULLER teaches all claimed limitations as set forth in rejection of claim 8, further teaches wherein the tags are configured to designate access by other individual users to one or more of: all of a selected first set of primary and/or derivative data, a subset of a selected second set of primary and/or derivative data, and an obfuscation of a selected third set of primary and/or derivative data (paragraph [0049]-[0052], sharing information with access restriction). 
Regarding claim 10, FULLER teaches all claimed limitations as set forth in rejection of claim 8, further teaches wherein primary and/or derivative data associated with a particular animal comprises medical information, a subset of said medical information comprising a set of primary and/or derivative data accessible by a first selected group of one or more users or a user network, and an obfuscation of said medical information comprising a set of primary and/or derivative data accessible by a second selected group of one or more users or a user network (paragraph [0049]-[0052], sharing information with access restriction; determining whether the health information of at least one animal profile stored in database includes a disease or hereditary condition; a notification sending to user device associated with the animal profile of familial connection; the notification may comprise at least one of: health history information, 
Regarding claim 11, FULLER teaches all claimed limitations as set forth in rejection of claim 8, further teaches wherein the social media platform is configured to upload animal activity data from a local data source, and to enable an associated user to designate access to the uploaded animal activity data by a selected group of one or more users or a user network (paragraph [0035], [0043], paragraph [0049]-[0052], the guardian may modified/add animal profile; storing the health information regarding the animal profile; the health information include injuries to the animal as well as genetic maladies; sharing information with access restriction). 
Regarding claim 15, FULLER teaches all claimed limitations as set forth in rejection of claim 8, further teaches wherein one or more owner user interfaces are configured to display and transmit image data captured via an image capturing device of an associated owner user device, wherein the social media platform is selectively configured in association with owner user authorization to enable access by other users to the image data (FULLER, paragraph [0049]-[0051], sharing text or media (pictures, audio, video) with other guardian with access restriction). 
Regarding claim 16, FULLER teaches all claimed limitations as set forth in rejection of claim 15, further teaches wherein access to image data may be individually provided with respect to a given non-human animal or collectively provided with respect to the given non-human animal and familial relations thereto (FULLER, paragraph [0049]-[0051], sharing text or media (pictures, audio, video) with other guardian with access restriction). 
Regarding claim 17, FULLER teaches all claimed limitations as set forth in rejection of claim 15, further teaches wherein the social media platform is configured to selectively display . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over FULLER et al. (U.S. Pub. No. 2015/0371342 A1) in view of Singh et al. (U.S. Pub. No. 2019/0053470 A1).
Regarding claim 2, FULLER teaches all claimed limitations as set forth in rejection of claim 1, but does not explicitly disclose wherein the hosted server network comprises a decentralized network platform, and is further configured to: generate a distributed ledger stored across a plurality of nodes; provide unique identifiers in the distributed ledger for each respective caregiver, owner, and source; upon confirmation of a transaction between a plurality of users to upload and verify at least sale and brood information via corresponding ledger nodes, wherein at least the brood information comprises primary and/or derivative data associated with animals in the transacted brood; programmatically identify animal and user profiles associated with the transaction; and update the sale and brood information accordingly. 
Singh teaches: wherein the hosted server network comprises a decentralized network platform, and is further configured to: generate a distributed ledger stored across a plurality of nodes (paragraph [0145]-[0147], using blockchain to store data tracking the origin, movement 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the hosted server network comprises a decentralized network platform, and is further configured to: generate a distributed ledger stored across a plurality of nodes; provide unique identifiers in the distributed ledger for each respective caregiver, owner, and source; upon confirmation of a transaction between a plurality of users to upload and verify at least sale and brood information via corresponding ledger nodes, wherein at 
Motivation to do so would be to include wherein the hosted server network comprises a decentralized network platform, and is further configured to: generate a distributed ledger stored across a plurality of nodes; provide unique identifiers in the distributed ledger for each respective caregiver, owner, and source; upon confirmation of a transaction between a plurality of users to upload and verify at least sale and brood information via corresponding ledger nodes, wherein at least the brood information comprises primary and/or derivative data associated with animals in the transacted brood; programmatically identify animal and user profiles associated with the transaction; and update the sale and brood information accordingly such that due to the distributed, decentralized nature of blockchain, data on the blockchain is nearly impossible to forge and/or falsify which may result in increased data integrity and transparency (Singh, paragraph [0145], line 9-13).
Regarding claim 18, FULLER teaches all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the hosted server network is configured to: generate one or more animal-related digital assets and storing said one or more digital assets in association with a corresponding one or more first users, enable designation, by said one or more first users via a respective user interface, of access by other individual users to selected primary and/or derivative data with respect to the one or more animal-related digital assets, and administer transactions between the one or more first users and one or more second users with respect to the one or more animal-related digital assets. 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the hosted server network is configured to: generate one or more animal-related digital assets and storing said one or more digital assets in association with a corresponding one or more first users, enable designation, by said one or more first users via a respective user interface, of access by other individual users to selected primary and/or derivative data with respect to the one or more animal-related digital assets, and administer transactions between the one or more first users and one or more second users with respect to the one or more animal-related digital assets into animal management of FULLER.
Motivation to do so would be to include wherein the hosted server network is configured to: generate one or more animal-related digital assets and storing said one or more digital assets in association with a corresponding one or more first users, enable designation, by said one or more first users via a respective user interface, of access by other individual users to selected 
Regarding claim 19, FULLER as modified by Singh teach all claimed limitations as set forth in rejection of claim 18, further teach wherein the selectively accessible primary and/or derivate data comprises searchable ownership data corresponding to the animal-related digital assets (FULLER, paragraph [0047], receives a search query; determined one or more stored animal profiles match the search query; sending the list of matched profile to the user device; in conjunction with the teaching of Singh as tag assembly associated with animal may include medical records, feeding records and ownership records, paragraph [0147], therefore, it teaches wherein the selectively accessible primary and/or derivate data comprises searchable ownership data corresponding to the animal-related digital assets as claimed). 
Regarding claim 20, FULLER as modified by Singh teach all claimed limitations as set forth in rejection of claim 18, further teach wherein the one or more animal-related digital assets comprise one or more of: breeding rights with respect to future animals; digital tokens corresponding to one or more of animals, services, products, or derivatives thereof; intellectual property corresponding to one or more animals; and designated stakes in present and/or future revenues derived from services or transactions corresponding to one or more animals (Singh, paragraph [0145]-[0151], using blockchain to store data tracking the origin, movement and ownership of livestock across multiple owners and/or location; a tag assembly associated with an .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FULLER et al. (U.S. Pub. No. 2015/0371342 A1) in view of Singh et al. (U.S. Pub. No. 2019/0053470 A1), further in view of Safak (U.S. Pub. No. 2019/0180275 A1).
Regarding claim 3, FULLER as modified by Singh teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose wherein the hosted server network is configured to require verification of one or more digital certificates in association with the transaction, wherein the confirmed transaction comprises a cryptocurrency transaction. 
Safak teaches: wherein the hosted server network is configured to require verification of one or more digital certificates in association with the transaction, wherein the confirmed transaction comprises a cryptocurrency transaction (paragraph [0037]-[0040], [0044], submitting data direct to a node in blockchain network for the blockchain transaction, which may include a sending address corresponding to location accessible by computing device that has cryptographic currency to transfer, a receiving address corresponding to entity to which the currency is transferred, the amount and a digital signature generated by the computing device; verifying the digital signature of the cryptographic checksum using the merchant public key).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the hosted server network is configured to require verification of one or more digital certificates in association with the transaction, wherein the 
Motivation to do so would be to include wherein the hosted server network is configured to require verification of one or more digital certificates in association with the transaction, wherein the confirmed transaction comprises a cryptocurrency transaction to address for a technical solution where a computing device may be used to initiate a payment transaction where payment credentials may be conveyed to a point of sale for used in the transaction that are protected from exposure to the point of sale while also being resistant to fraud (Safak, paragraph [0004]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FULLER et al. (U.S. Pub. No. 2015/0371342 A1) in view of Marin (U.S. Pub. No. 2018/0144156 A1).
Regarding claim 4, FULLER teaches all claimed limitations as set forth in rejection of claim 1, but does not explicitly disclose: wherein the hosted server network is configured, responsive to the user search request from any one or more of the user interfaces, to decrypt selectively accessible primary and/or derivative data via a master key and provide an output report to the requesting user without providing the decrypted data.
Marin teaches: wherein the hosted server network is configured, responsive to the user search request from any one or more of the user interfaces, to decrypt selectively accessible primary and/or derivative data via a master key and provide an output report to the requesting user without providing the decrypted data (paragraph [0080], [0100], [0111], [0115], decrypting in a compilation or subscription step; decrypting blockchain object if the provided key is valid; creating report for subscriber device based on rules using a portion of object; also see paragraph [0062], [0088]-[0089], [0093]-[0094]; in conjunction with the teaching of FULLER, FULLER, 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the hosted server network is configured, responsive to the user search request from any one or more of the user interfaces, to decrypt selectively accessible primary and/or derivative data via a master key and provide an output report to the requesting user without providing the decrypted data into animal management of FULLER.
Motivation to do so would be to include wherein the hosted server network is configured, responsive to the user search request from any one or more of the user interfaces, to decrypt selectively accessible primary and/or derivative data via a master key and provide an output report to the requesting user without providing the decrypted data to provide a secure mathematical validation of interactions between devices (Marin, paragraph [0009], line 16-17).
Claims 5-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over FULLER et al. (U.S. Pub. No. 2015/0371342 A1) in view of GEISSLER et al. (WO2008/089472).
Regarding claim 5, FULLER teaches all claimed limitations as set forth in rejection of claim 1, further teach: wherein the hosted server network is configured to: receive activity data associated with the given non-human animal via the at least one user interface, the primary data comprising data manually entered via the at least one user interface (paragraph [0035], [0043], the guardian may modified/add animal profile; storing the health information regarding the 
data automatically generated or derived from one or more sensors positioned in association with the given non-human animal, detect a behavior or the likelihood of a behavior associated with the non-human animal. 
GEISSLER teaches: data automatically generated or derived from one or more sensors positioned in association with the given non-human animal, detect a behavior or the likelihood of a behavior associated with the non-human animal (page 17, line 20-33, page 34, line 30-34, page 35, line 1-20, receiving data from tag and determine animal behavior).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include data automatically generated or derived from one or more sensors positioned in association with the given non-human animal, detect a behavior or the likelihood of a behavior associated with the non-human animal into animal management of FULLER.
Motivation to do so would be to include data automatically generated or derived from one or more sensors positioned in association with the given non-human animal, detect a behavior or the likelihood of a behavior associated with the non-human animal to monitor the health, well being, activity or care of animal (GEISSLER, page 1, line 23-24).
FULLER as modified by GEISSLER further teach:
and provide one or more offers to the user via the user interface, based on the detected behavior or likelihood of the behavior, wherein the one or more offers comprise one or more of: an interactive user experience corresponding to a type of detected behavior or likely behavior; a digital token associated with performance of the detected behavior or likely behavior; and a 
Regarding claim 6, FULLER as modified by GEISSLER teach all claimed limitations as set forth in rejection of claim 5, further teach wherein the hosted server network is configured to: associate detected behavior or likelihood of behavior with one or more animal-related products, and determine correlations between a type of detected behavior or likelihood of behavior and the one or more animal-related products (GEISSLER, page 55, line 24-34, tracking and/or correlate weight gain of one more cows to one of the beacon associated with the type of food to determine which food yields greater mass per unit). 
Regarding claim 12, FULLER teaches all claimed limitations as set forth in rejection of claim 11, but does not explicitly disclose wherein the local data source comprises one or more movement sensors configured to produce signals corresponding to movement characteristics of a given animal. 
GEISSLER teaches: wherein the local data source comprises one or more movement sensors configured to produce signals corresponding to movement characteristics of a given animal (GEISSLER, page 17, line 20-33, page 34, line 30-34, page 35, line 1-20, receiving data from tag and determine animal behavior).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the local data source comprises one or more movement sensors configured to produce signals corresponding to movement characteristics of a given animal into animal management of FULLER.

Regarding claim 13, FULLER teaches all claimed limitations as set forth in rejection of claim 11, but does not explicitly disclose wherein the social media platform is configured to determine current health conditions for a given animal based at least in part on analysis of the uploaded activity data and stored historical activity data and medical history. 
GEISSLER teaches: wherein the social media platform is configured to determine current health conditions for a given animal based at least in part on analysis of the uploaded activity data and stored historical activity data and medical history (GEISSLER, page 7, line 1-11, page 28, line 17-21, page 17, line 20-33, page 34, line 30-34, page 35, line 1-20, page 36, line 20-26, receiving medical history, event history, ownership information, etc.; receiving activity logs; receiving tag update data; determine animal may be sick or dead based on the identified animal has not eaten or drunk  all day).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the social media platform is configured to determine current health conditions for a given animal based at least in part on analysis of the uploaded activity data and stored historical activity data and medical history into animal management of FULLER.
Motivation to do so would be to include wherein the social media platform is configured to determine current health conditions for a given animal based at least in part on analysis of the 
Regarding claim 14, FULLER as modified by GEISSLER teach all claimed limitations as set forth in rejection of claim 13, further teach wherein the social media platform is configured to identify current health conditions for a given non-human animal as being independent to the given non-human animal, common to a breed associated with the given non-human animal, or potentially collective to familial relations of the given non-human animal, and for identified current health conditions as potential collective to familial relations, to generate notifications comprising accessible subsets or obfuscations of related primary and/or derivative data to user interfaces associated with familial relations of the non-human animal (FULLER, paragraph [0049]-[0052], determining whether the health information of at least one animal profile stored in database includes a disease or hereditary condition; a notification sending to user device associated with the animal profile of familial connection; the notification may comprise at least one of: health history information, disease information medical condition information, treatment information, hereditary information and symptom information). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FULLER et al. (U.S. Pub. No. 2015/0371342 A1) in view of Shuler et al. (U.S. Pub. No. 2015/0039239 A1).
Regarding claim 7, FULLER teaches all claimed limitations as set forth in rejection of claim 1, further teaches comprising: a plurality of user interfaces respectively associated with each of a caregiver user network, an owner user network and a source user network, wherein each user interface is configured to link the host server to one or more user devices for the respective user network; a data storage functionally linked to the hosted server network and configured to associate primary stored data for individual non-human animals with each 
Shuler teaches: wherein the hosted server network is configured to: aggregate primary and derivative stored data with respect to each individual caregiver, owner and source and across 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the hosted server network is configured to: aggregate primary and derivative stored data with respect to each individual caregiver, owner and source and across each of one or more metrics specific to their respective user network, determine a relative importance of the detected behavior or likelihood of behavior associated with the non-human animal for any one or more of the caregivers, owners, and sources, and deliver one or more messages comprising customized information regarding the detected behavior or likelihood of behavior to one or more of the caregivers, owners, and sources, based at least in part on the determined relative importance for each potential recipient into animal management of FULLER.
Motivation to do so would be to include data wherein the hosted server network is configured to: aggregate primary and derivative stored data with respect to each individual caregiver, owner and source and across each of one or more metrics specific to their respective user network, determine a relative importance of the detected behavior or likelihood of behavior associated with the non-human animal for any one or more of the caregivers, owners, and sources, and deliver one or more messages comprising customized information regarding the 
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/KEN HOANG/Examiner, Art Unit 2168